TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00391-CR


Donald Leonard Wilcox Sr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 60520, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Donald Leonard Wilcox Sr., pleaded guilty to the offense of possession of
a controlled substance with intent to deliver over four grams but less than two hundred grams.  See
Tex. Health & Safety Code Ann. § 481.112 (West 2003).  Wilcox seeks to appeal from the judgment
of conviction.  The district court has certified that this is a plea-bargain case, and the defendant has
no right of appeal.  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(a)(2), (d).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Dismissed
Filed:   July 22, 2008
Do Not Publish